— Judgment, Supreme Court, New York County (Richard Carruthers, J.), rendered January 13, 1988, convicting defendant of criminal sale of a controlled substance in the third degree, and imposing an indeterminate term of imprisonment of from 4 Vi to 9 years, unanimously affirmed.
Defendant’s claim of ineffective assistance of counsel is without merit. During codefendant Teams’ plea proceeding, counsel for defendant obtained his oral promise to return and testify on defendant’s behalf. Codefendant’s failure to keep this promise does not constitute ineffectiveness. Nor was counsel ineffective for failing to subpoena Teams, since it is his performance as a whole which must be considered. (See, People v Baldi, 54 NY2d 137, 147 [1981].)
Similarly unpersuasive are defendant’s arguments regarding the Trial Assistant’s comments during opening and summation. None of these objections was preserved for review as a matter of law (CPL 470.05) and was, in any event, remedied by the court’s curative instructions.
*368We have examined the remainder of appellant’s arguments and find them to be without merit. Concur — Kupferman, J. P., Ross, Asch, Kassal and Smith, JJ.